Citation Nr: 1521379	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-20 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to gratuitous Service Disabled Veterans' Insurance (S-DVI) under 
38 U.S.C.A. § 1922(b).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.  He died in May 2011.  The appellant is the Veteran's surviving spouse and is seeking entitlement to gratuitous S-DVI.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following November 2011 and April 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the matter, however, is retained by the VARO in Montgomery, Alabama.

In September 2013, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a video-conference hearing; a copy of the transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

"Gratuitous S-DVI" is a term used by VA to reference insurance awarded to veterans' beneficiaries in the event that the Veteran is unable to apply for S-DVI as a result of mental incapacity.  Martin v. Shinseki, 26 Vet.App. 451, 454 n.2 (2014) (citing 38 U.S.C.A. § 1922(a)).  In this case, the RO has indicated that "[s]ince the [V]eteran had been rated for a new service[-]connected disability and his death was within two years of the notification, he may have been eligible for government life insurance.  However, there has been no evidence received that shows that the [V]eteran remained continuously mentally incompetent until the date of his death."  See April 2013 rating decision.  

The applicable statute provides the following:

Any person who, on or after April 25, 1951, was otherwise qualified for insurance under the provisions of section 620 of the National Service Life Insurance Act of 1940, or under subsection (a) of this section, but who did not apply for such insurance and who is shown by evidence satisfactory to the Secretary (A) to have been mentally incompetent from a service-connected disability, (i) at the time of release from active service, or (ii) during any part of the two-year period from the date the service connection of a disability is first determined by the Secretary, or (iii) after release from active service but is not rated service-connected disabled by the Secretary until after death; and (B) to have remained continuously so mentally incompetent until date of death; and (C) to have died before the appointment of a guardian, or within two years after the appointment of a guardian; shall be deemed to have applied for and to have been granted such insurance, as of the date of death, in an amount which, together with any other United States Government or National Service life insurance in force, shall aggregate $10,000.

38 U.S.C.A. § 1922(b)(1) (West 2014).  

In this case, the Veteran died on May [redacted], 2011, as a result of acute hypoxemic respiratory failure due to metastatic lung cancer.  In an August 2011 rating decision, the RO awarded service connection for the cause of the Veteran's death because "the evidence shows that the [V]eteran's death was related to military service."  See August 2011 rating decision (noting that VA has determined that there is a positive association between exposure to herbicides and the subsequent development of respiratory cancers of the lung and concluding that the Veteran "died from a presumptive disability associated with Agent Orange exposure").  On May [redacted], 2011-the day before the Veteran's death-VA issued a rating decision that granted service connection for a disability that was rated more than 10 percent disabling.  See May 2011 rating decision (awarding service connection for coronary artery disease, rated as 60 percent disabling).  Also on May [redacted], 2011, the Veteran was advised that he may be eligible for S-DVI coverage if he meets the requirements, including being "in good health except for any service-connected conditions" and applying "within 2 years from the date VA grants your new service-connected disability."

After carefully reviewing the evidence of record, the Board finds that a remand is necessary for additional development.  As an initial matter, the appellant identified potentially relevant VA treatment records that have not yet been obtained.  See October 2011 statement.  Specifically, she asked VA to "[p]lease obtain medical records from the VA OPC in Dothan, Al, Dothan VA Mental Health Clinic in Dothan, Al, and the Montgomery VAMC for 2010-2011."  However, it does not appear that any attempts were made to obtain this information.  As such, a remand is necessary so that the relevant records can be obtained in accordance with VA's duty to assist.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

The Board also notes that private treatment records of his final treatment and hospitalization prior to his death are suggestive that the Veteran's mental status was altered-and that he was possibly even mentally incompetent-as early as April 25, 2011.  See April 25, 2011 private treatment record ("He is also having some issues with pulmonary an[d] he is starting to go into delirium tremens from alcohol withdrawal apparently."); April 25, 2011 private treatment record (noting "he is confused").  His private treatment providers later noted that, "[a]s the patient's hospital course progressed, he continued to have [a] decline in his respiratory status.  Eventually, we discussed with the patient's family and with Pulmonary about his poor overall status. . . . and that the patient's prognosis in general was not good."  See May 2011 Death Summary.  Significantly, prior to his death, the Veteran's family-not the Veteran himself-made the ultimate decision to invoke "do not resuscitate status and to obtain comfort measure only." Id.  He was given IV Dilaudid for pain control.  

Given this information, the Board determines that a medical opinion is necessary to ascertain (1) whether the Veteran, with the exception of his service-connected disabilities, would have been insurable according to the standards of good health established by the Secretary as required by 38 U.S.C.A. § 1922(a) and (2) whether the Veteran was mentally incompetent from a service-connected disability from May [redacted], 2011, the day preceding his death and the day that VA decided he was entitled to service connection for coronary artery disease.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file VA treatment records from the following VA facilities from 2010 through 2011:

(a) the Dothan, Alabama, Community Based Outpatient Clinic;

(b) the Dothan Mental Health Clinic; and

(c) the Montgomery, Alabama, VA Medical Center.

2.  After accomplishing the development requested above, obtain an opinion regarding the nature and etiology of the Veteran's medical condition preceding his death.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.  

The examiner is requested to provide an opinion as to the following:

(a) whether it is at least as likely as not that the Veteran-but for service-connected disabilities of acute hypoxemic respiratory failure secondary to metastatic lung cancer, posttraumatic stress disorder, coronary artery disease, residuals of a tear to the anterior cruciate ligament of the right knee, tinnitus, and bilateral hearing loss-would have been insurable according to the standards of "good health" prior to his death, and 

(b) whether it is at least as likely as not that the Veteran was rendered mentally incompetent from a service-connected disability (including acute hypoxemic respiratory failure secondary to metastatic lung cancer, posttraumatic stress disorder, coronary artery disease, residuals of a tear to the anterior cruciate ligament of the right knee, tinnitus, and bilateral hearing loss) from May [redacted], 2011, and continuing until his death the following day, May [redacted], 2011.  In rendering this opinion, the examiner is requested to discuss what mental effects, if any, were caused by the Veteran's pain medications prescribed prior to his death.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


